Mount, J.
(dissenting). I dissent from that part of the foregoing opinion which declares that,- as to tax cases, the defendant was not required to appear until sixty days after the period prescribed for publication had ended. As I understand the opinion, it does not purport to hold that in cases other than tax cases the defendant has sixty days *507after the period for publication, is ended in which to appear in the canse, hnt that by reason of subd. 3 of § 96 of the act of 1897, which required “a direction to the owner summoning him to appear within sixty days after service of summons exclusive of the day of service,” it is held, under this special statute (referring to a special proceeding), that the defendant is not served until the full time of six weeks publication has expired. If § 97 of the act of 1897 authorized service of summons in tax foreclosure eases by publication, it also authorized such service to be made in a tax case, as in any other ease under the general publication statute. That statute, which is § 4878, Bal. Code, provides that, “the summons shall contain the date of the first publication and shall require the defendant or defendants, upon whom service by publication is desired, to appear and answer the complaint within sixty days from the date of the first 'publication of summons.” It seems clear to me that this statute required the defendant to appear.within sixty days from the date of the first publication of the-summons, and that the first publication is the date from which the time begins to run, and is intended to be “the day of service.” The phrase “and the service of the summons shall be deemed complete at the expiration of the' time prescribed for publication” (which is six weeks) is construed by the majority to mean that the day of service begins on the date of the first publication, and extends for a period of six weeks. The statute is, no douht, susceptible of such construction; but when the whole section is read together, it seems more reasonable to hold that the legislature intended that, when service is made by publication, the day of the first publication is “the day of service ” ¿nd .the provision that the service shall he deemed complete at the expiration of six *508weeks does not mean that the day of service is a day six weeks long. The legislature of 1901 (Laws 1901, p. 384), realising that such a construction might be placed upon the act of 1897, amended § 96 so that it is now Clear' that the sixty days begin to run from the date of the first publication, I think it should be so held in this case.
Fullerton, O. <T., concurs in dissenting opinion.